         Case 1:96-cr-00515-LAP Document 708
                                         709 Filed 03/22/21
                                                   03/23/21 Page 1 of 1

      quinn emanuel           trial lawyers | new york
      51 Madison Avenue, 22nd Floor, New York, New York 10010-1601 | TEL (212) 849-7000 FAX (212) 849-7100




                                                                                                   WRITER'S DIRECT DIAL NO.
                                                                                                             (212) 849-7140

                                                                                                WRITER'S EMAIL ADDRESS
                                                                                      marcgreenwald@quinnemanuel.com


March 22, 2020


By ECF

Honorable Loretta A. Preska
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10017

Re:    United States v. John Cuff, 96 Cr. 515 (LAP)

Dear Judge Preska:

I write respectfully to request a two-page enlargement of the defendant’s reply memorandum of
law in support of his motion to vacate his convictions and sentence pursuant to 28 U.S.C. § 2255,
due on March 26, 2021. The defendant seeks this extension because the issues on this motion
are complex and the defendant is replying to a government opposition brief 30 pages in length.
The Government consents to this request for a 12-page reply brief.

                                                                                      The underlined request above
Respectfully submitted                                                                is approved.

                                                                                      SO ORDERED.

                                                                                      Dated:              March 23, 2021
                                                                                                          New York, New York
Marc L. Greenwald

cc: Sarah L. Kushner, Assistant United States Attorney (by ECF)                       _____________________________
                                                                                      __________________________
                                                                                                               ___
                                                                                      LORETTA A.
                                                                                              A PRESKA,
                                                                                                 PRESKA U.S.D.J.
                                                                                                         U S D J




      quinn emanuel urquhart & sullivan, llp
      LOS ANGELES | NEW YORK | SAN FRANCISCO | SILICON VALLEY | CHICAGO | WASHINGTON, DC | HOUSTON | SEATTLE | BOSTON | SALT LAKE CITY
      LONDON | TOKYO | MANNHEIM | HAMBURG | PARIS | MUNICH | SYDNEY | HONG KONG | BRUSSELS | ZURICH | SHANGHAI | PERTH | STUTTGART
